PER CURIAM.
The appellant contends, and the appellee agrees, that it was error for the trial court to find the defendant guilty of possession of cannabis. Munroe v. State, 514 So.2d 397 (Fla. 1st DCA 1987); Velunza v. State, 504 So.2d 780 (Fla. 3rd DCA 1987); Ashenoff v. State, 391 So.2d 289 (Fla. 3rd DCA 1980). Accordingly, we reverse the judgment and sentence and remand with instructions to the trial court to discharge the appellant in this case.
SCHOONOVER, C.J., and RYDER and CAMPBELL, JJ., concur.